Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance


Claims 1, 5-8, 11-15 and 21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims are eligible under 35 USC 101 because they are directed to consumer advertising using interactive advertising space. The claims do not represent an abstract idea.
With regard to the previous rejection under 35 USC 103, none of the prior art, neither singularly nor in combination show:  “receiving, at a second advertising space from a first advertising space via .. . a first mobile device, . . . information related to an advertisement originally displayed at the first advertising space” and “causing the display of the advertisement, that was originally displayed at the first advertising space, at the second advertising space based on the information related to the advertisement received from the application implemented on the first mobile device,” as recited in claim 1.
After an exhaustive search, the only pertinent reference that the Examiner can consider is the prior art reference of Bao (US 2005/0021393 ) which teaches a smart interactive billboard device. The system includes server 10, one or more SBDs 20, and one or more client devices 30. /d. § 25, Fig. 1. Server 10 transmits advertisements (“vAds’’) to one or more SBDs 20 for display. A user can interact with a billboard and can provide information from the billboard to other client devices. Bao did not teach “receiving, at a second advertising space from a first advertising space via .. . a first mobile device, . . . information related to an advertisement originally displayed at the first advertising space” and “causing the display of the advertisement, that was originally displayed at the first advertising space, at the second advertising space based on the information related to the advertisement received from the application implemented on the first mobile device,” as recited in claim 1.” Additionally, previously cited Shutter (US 2013/0091016) nor Sharif-Ahmadi (US 2013/0125014) do not cure the deficiencies of the independent claims.
Lastly, an exhaustive non patent literature search was conducted and found: M. Gerla, "Vehicular Cloud Computing," 2012 The 11th Annual Mediterranean Ad Hoc Networking Workshop (Med-Hoc-Net), 2012, pp. 152-155, doi: 10.1109/MedHocNet.2012.6257116. Gerla did not teach “receiving, at a second advertising space from a first advertising space via .. . a first mobile device, . . . information related to an advertisement originally displayed at the first advertising space” and “causing the display of the advertisement, that was originally displayed at the first advertising space, at the second advertising space based on the information related to the advertisement received from the application implemented on the first mobile device.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681